 

Exhibit 10.26.1

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT to the Employment Agreement (“Amendment”) is made as of July __,
2013 by and between Media General, Inc., (“Company”) and Robert Peterson (the
“Executive”) and, as to Section 1 of this Amendment and Section 7.7 of the New
Employment Agreement (as defined below) only, Young Broadcasting or Richmond,
Inc. (“Young”).

 

WHEREAS, the Executive is currently employed by Young pursuant to the terms of
that certain Employment Agreement by and between Young and the Executive,
effective as of November 1, 2011 (the “Existing Employment Agreement”);

 

WHEREAS, the Executive entered into an employment agreement with the Company on
June 5, 2013 (the “New Employment Agreement”), to be effective upon the closing
of the transactions contemplated under the terms of the certain Agreement and
Plan of Merger by and among the Company, General Merger Sub 1, Inc., General
Merger Sub 2, Inc., General Merger Sub 3, Inc., and New Young Broadcasting
Holding Co., Inc., dated as of June 5, 2013 (the “Merger Agreement”); and

 

WHEREAS, the Company, Young and the Executive desire to amend the New Employment
Agreement to clarify that upon the consummation of the transactions contemplated
under the Merger Agreement, the New Employment Agreement will supersede the
Existing Employment Agreement.

 

NOW THEREFORE, in the consideration of the mutual covenants and representations
contained herein, the parties agree as follows:

 

1.     Revision of Section 7.7. Entire Agreement. Section 7.7 of the New
Employment Agreement shall be amended to read in its entirety as follows:

 

“7.7.   Entire Agreement. From and after the Effective Date, this Agreement
constitutes the entire agreement between the Parties hereto, and supersedes all
prior representations, agreements and understandings (including but not limited
to any prior course of dealings and the Existing Employment Agreement, which
shall be of no further force or effect), both written and oral, between the
Company and its subsidiaries and the Executive with respect to the subject
matter hereof. This Section 7.7 shall inure to the benefit of, and be
enforceable by, Young Broadcasting of Richmond, Inc.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
written above.

 

MEDIA GENERAL, INC.

   

By: /s/ Andrew C. Carington

 

Its: Vice President, General Counsel and Secretary

    YOUNG BROADCASTING OF RICHMOND, INC.    

By: /s/ Deborah A. McDermott

 

Its: President and CEO 

 

EXECUTIVE

 

/s/ Robert Peterson

Robert Peterson

 